Citation Nr: 1640978	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  10-25 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right eye disability, to include as secondary to service-connected left eye cataract excision surgery residuals.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

V-N Pratt, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1943 to October 1945.  He was awarded two Silver Star medals for combat service.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied entitlement to service connection for a right eye disability.

In May 2012, the Veteran testified before a Veterans Law Judge (VLJ) of the Board at the RO (Travel Board hearing).  A transcript of that hearing is of record.  

Thereafter, in July 2012, the Board remanded the claim for additional development, to include the provision of a VA ophthalmologic examination to determine the nature and etiology of his claimed condition.

In May 2013, the Board again remanded the claim, finding that the October 2012 VA ophthalmological examination and opinion, obtained pursuant to the Board's previous July 2012 remand, failed to substantially comply with the Board's prior remand instructions and was therefore inadequate to decide the claim.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers upon the claimant, as a matter of law, the right to compliance with the remand directives); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  The Board thus requested medical clarification or ophthalmologic reexamination.  Accordingly, on remand, an additional VA ophthalmological examination was performed in July 2013, with an addendum in August 2013.  The claim was then readjudicated in an October 2013 supplemental statement of the case (SSOC), which continued to deny the claim.

The claim again returned to the Board in December 2013, at which time the Board requested a medical expert opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 (2016) (providing that the Board may obtain a medical opinion from an appropriate health care professional in the Veterans Health Administration on medical questions).  The requested opinion was provided in April 2014.

Subsequently, in August 2014, the Board remanded the claim yet again for further development, which included obtaining additional outstanding records of VA treatment.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  That development having been completed, and following readjudication of the claim in a February 2016 SSOC, the case has returned to the Board.  

In July 2016, the Board notified the Veteran that the VLJ who presided over the Veteran's May 2012 hearing, authored the July 2012, May 2013 and August 2014 remands, and initiated the April 2014 VHA opinion request, is no longer employed by the Board.  Accordingly, the Veteran was offered an opportunity to testify at another hearing before another VLJ.  See July 2016 Hearing Notification Letter.  See also 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2016).  The Veteran did not respond to this letter within the required 30 day time limit.  Therefore, he is deemed to have waived his right to another hearing before the Board.

Finally, the Board notes that, although the Veteran primarily contends that his right eye conditions are directly related to service, the evidence of records record raises the issue of whether any diagnosed right eye disorder is caused or aggravated by his service-connected left eye cataract surgery residuals.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Accordingly, the Board has recharacterized the issue to encompass entitlement to secondary service connection, as reflected on the title page.

This appeal was processed electronically using the Veterans Benefits Management System (VBMS).  Additionally, a review of the Virtual VA electronic case management system reveals additional documents pertinent to the present appeal.
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


FINDINGS OF FACT

1.  The probative evidence of record demonstrates that the Veteran's right eye blepharitis and essential blepharospasm are causally related to his service-connected left eye disability, status post cataract excision.  

2.  The Veteran's remaining right eye disabilities, including refractive error, dermatochalasis, corneal dystrophy, early cataract and decreased vision, did not have their onset during, and are not otherwise related to his active service, and were not caused or aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right eye blepharitis and essential blepharospasm, as secondary to service-connected left eye disability, have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

2.  The criteria for service connection for the remaining right eye disabilities, to include refractive error, dermatochalasis, corneal dystrophy, early cataract and decreased vision, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

As will be detailed below, the Veteran has multiple right eye diagnoses, including blepharitis, essential blepharospasm, refractive error, dermatochalasis, corneal dystrophy, early cataract and decreased vision.  In this decision, the Board is granting service connection for the right eye blepharitis and essential blepharospasm.  Thus, any deficiency in VA's compliance with the duty to notify and assist is deemed to be harmless error, and any further discussion of VA's responsibilities as concerning these issues is not necessary.  See 38 U.S.C.A §§ 5103, 5103A; 38 C.F.R. §§ 3.159 , 3.326(a).  See also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's remaining right eye disorders, refractive error, dermatochalasis, corneal dystrophy, early cataract and decreased vision, a letter dated in July 2008 provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of this claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Concerning the duty to assist, the Veteran's service treatment records and VA treatment records have been associated with the claims file, to the extent obtainable.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain.  Thus, the Board finds that VA's duty to obtain relevant records on the Veteran's behalf has been satisfied.  See 38 C.F.R. § 3.159(c).  Additionally, a VA examination of the Veteran's right eye disability was performed in October 2012, with addendum opinions provided in July 2013, August 2013 and April 2014.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Taken together, the examination reports and opinions of record are adequate to decide this claim, as the reports are based on a review of the Veteran's claims file and reported history, describe the current clinical findings made on examination with sufficient detail so that the Board's review is a fully informed one, and adduce an opinion with a sufficient supporting explanation that enables the Board to make a fully informed decision on these claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See also Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Moreover, to the extent that any of the previous opinions were not sufficient, any deficiency has since been cured by the April 2014 VHA opinion.  Accordingly, VA's duty to assist by obtaining records and providing a VA examination and opinion has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.

The Board notes that the April 2014 VHA opinion failed to address the question of the potential relationship between any diagnosed right eye disorder and the service-connected left eye cataract surgery residuals, as instructed in the Board's December 2013 VHA opinion request.  However, as will be discussed in detail below, the medical evidence of record does not indicate that a potential relationship exists between the service connected left eye condition and any diagnosed right eye disability, except for the diagnosed right eye blepharitis and essential blepharospasm.  Accordingly, as service connection is being granted for the right eye blepharitis and essential blepharospasm, the Veteran is not prejudiced by the VHA examiner's omission and the Board may proceed with appellate review.  See Sanders, 556 U.S. at 407 (holding that whether prejudicial harm exists is a case-by-case determination).

In light of the foregoing, the Board finds that there was substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the Veteran nor his representative have alleged any deficiency in the operation of his Board hearing related to the hearing officer's duties under section 3.103(c)(2).  See id.  In addition, the claim was remanded and has been fully developed, thereby negating any prejudice.  Additionally, as previously discussed, the Veteran was notified that the VLJ who conducted his hearing was no longer employed by the Board and was offered the opportunity to testify before a different VLJ, but the Veteran did not respond.  Accordingly, the Board finds that the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76, 80 (2012)

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.

II.  Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is granted when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

Additionally, VA law permits an award of service connection on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran maintains that service connection is warranted for a right eye disorder.  Specifically, the Veteran maintains that his in-service exposure to concussion waves from exploding 88mm gun shells during combat operations in World War II led to his current right eye conditions.  See, e.g., May 2012 Board Hearing Transcript.  Currently, the Veteran has been diagnosed with the following disabilities affecting his right eye: refractive error; dermatochalasis; blepharitis, corneal dystrophy, early cataract, decreased vision and essential blepharospasm.  See, e.g., May 2013 VA Optometry Clinic Note; October 2012 VA Eye Conditions Disability Benefits Questionnaire (DBQ) and Addendum Opinion.

As concerning right eye blepharitis and essential blepharospasm, the Board finds that service connection is warranted on a secondary basis.  In this regard, and as alluded to in the introduction above, the Board notes that service connection is currently in effect for the residuals of left eye cataract removal surgery.  See April 2013 Rating Decision (granting service connection for left eye pseudophakic, status post cataract extraction, and assigning a noncompensable (0 percent) evaluation, effective July 3, 2008).  

His VA treatment records reflect that following his left eye cataract surgery in June 2006, the Veteran developed chronic blepharitis.  See September 2006 VA Primary Care Note (reflecting the Veteran's report of "continued bilateral eye pain, irritation and redness and intermittent purulent discharge since undergoing [left eye] cataract surgery in June 2006"; and diagnosing a postoperative infection with chronic blepharitis).  Subsequent VA treatment records document that he continued to experience right eye blepharitis without apparent interruption from that point forward.  See, e.g., November 2006 VA Ophthalmology Consultation Note; August 2011 VA Eye Optometry Clinic Note; September 2012 VA Eye Optometry Clinic Note; May 2013 VA Ophthalmology Surgery Consultation Note.

Additionally, VA treatment records dated during the appellate period note that he experiences essential blepharospasm that is the result of his chronic blepharitis.  See, e.g., August 2011 VA Optometry Clinic Note (identifying essential blepharospasm that is "presumed to be ocular irritation from . . . blepharitis"); October 2012 VA Eye Conditions Disability DBQ and Addendum Opinion (identifying essential blepharospasm related to the Veteran's ocular irritation from blepharitis).  

Accordingly, given the evidence relating the Veteran's blepharitis and associated blepharospasm to his service-connected left eye cataract surgery residuals, and in the absence of any evidence to the contrary, the Board will resolve doubt in favor of the Veteran and grant service connection for right eye blepharitis and essential blepharospasm, as secondary to the service-connected left eye cataract surgery residuals.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.

Unfortunately, the evidence weighs against an award of service connection for the Veteran's remaining right eye disabilities, either on a direct or secondary basis.  In this regard, the October 2012 VA examiner explicitly found the right eye refractive error, dermatochalasis, corneal dystrophy, early cataract and decreased vision to be unrelated to the Veteran's active service.  Specifically, the VA examiner determined that the diagnosed right eye refractive error was of post-service onset and therefore did not result from any incident of his active service.  Similarly, the October 2012 VA examiner determined that the right eye dermatochalasis, corneal dystrophy and early right eye cataract were more likely related to the normal aging process.  Additionally, the Veteran's decreased vision in his right eye, according to the October 2012 VA examiner, was related to a combination of being a poor visual field tester and a history of stroke.  

The April 2014 VHA medical expert (VHA examiner) came to the same conclusion, namely that the Veteran's right eye refractive error, dermatochalasis, corneal dystrophy, early cataract and decreased vision were not caused by or related to his active service.  In so doing, the VHA examiner addressed the Veteran's contentions concerning his in-service exposure to concussion waves from exploding 88mm gun shells during combat operations in World War II, outlining the four categories of eye injuries potentially associated with blast waves: (1) injuries resulting from the impact of the concussion wave with the bodily surface, which would cause a globe (eye) rupture; (2) traumatic injuries resulting from flying debris and bomb fragments, which would cause eye penetration; (3) injuries resulting from individuals being thrown by the blast wind, which would cause bone fractures; and (4) a catch all of all explosion-related injuries, illnesses, or diseases that are not covered by the other three categories, including burns, hyphema (blood filling the anterior chamber or compartment of the eye), and/or eyelid lacerations.  The VHA examiner found that there was no evidence to show that the Veteran had suffered injuries within any of these four categories.  Specifically, the VHA examiner indicated that there was no evidence of globe rupture, eye penetration, ocular fractures, ocular burns, hyphema, or eyelid lacerations.  

Rather, the VHA examiner concluded that the Veteran's diagnosed right eye cataract was related to age rather than any trauma or injury incurred during his active service.  In so finding, the VHA examiner explained that the Veteran's right eye cataract was not accompanied by signs of ocular trauma, including "contusion rosette, where the cataract looks like petals of a flower"; "vossius ring (an imprint of the iris on the anterior lens capsule from the force of the blow"; "a pupillary sphincter tear (loss of the pupils['] round shape due to iris sphincter damage from trauma)"; or "angle recession (a tear in the ciliary body resulting from trauma which can lead to a secondary glaucoma)."  Accordingly, the right eye cataract was more likely "associated with the aging process."  

The VHA examiner further found that the diagnosed right eye dermatochalasis was "a normal change related to aging in which the skin of the eyelids sags with age," and was therefore unrelated to combat.  Additionally, the VHA examiner determined that the Veteran's diagnosed corneal dystrophy, and any associated "Crocodile shagreen" had no relation to any in-service disease or injury, including exposure to blast waves, since corneal dystrophy, by definition, lacked any relationship to environmental or systematic factors.  Finally, the VHA examiner noted that the Veteran's decreased vision was related to the Veteran being a "poor visual field tester," which means that he has difficulty "following directions in taking a peripheral vision test (visual field)."  Accordingly, the April 2014 VHA examiner concluded that the Veteran's diagnosed right eye cataract, dermatochalasis, corneal dystrophy, decreased vision were not related to his military service.

Taken together, the October 2012 examination report and opinion and the April 2014 VHA opinion are highly probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Specifically, the examiners reviewed the claims file, evaluated and accounted for the Veteran's medical history, considered the statements and evidence submitted by the Veteran in support of his claim, and provided a thorough and detailed rationale in support of their opinions, supported by reference to evidence in the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of medical opinions based on their detail and persuasiveness, and the physicians' access to a Veteran's medical records).  Further, the Veteran does not contend, nor does the record reflect, any medical opinion evidence to the contrary.

The Board has considered the Veteran's statements and testimony concerning the relationship between his current right eye conditions and his active service.  In particular, as noted, the Veteran maintains that his right eye disability was incurred as a result of the blast and concussion waves from exploding 88mm gun shells during combat operations in World War II.  See, e.g., May 2012 Board Hearing Transcript.  Importantly, in the case of any veteran who engaged in combat with the enemy during active service, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); See also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996). 

In this regard, the Veteran's combat status is established by his personnel records indicating that he received two Silver Star Medals for "conspicuous gallantry and intrepidity . . . in action against enemy forces during the assault crossing of the Rhine River . . ." in March 1945.  See Citation from the Secretary of the Navy (awarding the Veteran his Silver Stars).  He has described an eye injury resulting from exposure to blast and concussion waves from exploding shells, and his personnel records reflect that his vessel "was struck twice by enemy shellfire."  Although his STRS are silent for any complaints of or treatment for any eye conditions, there is no clear and convincing evidence contrary to the Veteran's assertion of a combat-related injury.  Moreover, the Veteran's described injury to his eyes following exposure to blasts and explosions is certainly consistent with the circumstances, conditions, and hardships of his service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Thus, the Veteran's assertion of an in-service injury is presumed fully credible.  See id.; Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012) (holding that in the case of a combat Veteran, not only is the combat injury presumed, but so is the disability due to the underlying injury).  

Nevertheless, although the Veteran is competent and credible in his assertions concerning suffering an in-service injury to his eyes, he is not competent to offer an opinion concerning the diagnosis and etiology of the disorders currently affecting his right eye.  In this regard, the Board notes that lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); see also Kahana v. Shinseki, 24 Vet. App. 428, 434   (2011) (holding that the Board erred in categorically rejecting lay evidence without assessing its competence).  However, as a lay person in the field of medicine, the Veteran does not have the training or expertise to render a competent opinion on the medical issue in this case, namely whether his right eye disabilities are etiologically related to his active service, since that is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).

Here, the only evidence suggesting a medical nexus between the Veteran's in-service injury and his current right eye pathology is the Veteran's lay assertion of causation.  And, as noted, the potential relationship between an injury that occurred more than 70 years ago during active service and any currently diagnosed right eye pathology is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469- 71.  Moreover, although the Veteran contends that his current right eye conditions are causally related to his in-service injury, he has submitted no competent medical evidence or opinion to corroborate this contention.  See 38 C.F.R. § 3.159 (a)(1) (defining competent medical evidence as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case, the etiology of right eye refractive error, dermatochalasis, corneal dystrophy, early cataract, and decreased vision, falls outside the realm of common knowledge of a lay person.  See Jandreau, supra; Barr, supra.

Accordingly, although the Veteran is competent to report suffering from an in-service injury, because he is not shown to have a medical background or medical expertise in the areas of ophthalmology, optometry, or neurology, his unsupported assertion that his current right eye conditions are related to his in-service blast exposure residuals lacks probative value, and is outweighed by the October 2012 and April 2014 examiners' opinions to the contrary.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); see also Jandreau, 492 F. 3d at 1376-77; Layno, 6 Vet. App. at 469- 71; Kahana, 24 Vet. App. at 435.

Thus, in light of the medical evidence disassociating the Veteran's right eye refractive error, dermatochalasis, corneal dystrophy, early cataract, and decreased vision from his active service, and the absence of any probative evidence to the contrary, service connection on a direct basis is unwarranted.  See 38 C.F.R. § 3.303.

Additionally, there is no evidence, medical or otherwise, associating any of the Veteran's remaining right eye disabilities, including specifically refractive error, dermatochalasis, corneal dystrophy, early cataract, and decreased vision, with his service-connected left eye cataract surgery residuals.  Rather, as noted, the only identified post-surgical residuals affecting his right eye were the chronic blepharitis and associated essential blepharospasm, for which the Board is granting service connection, as discussed.  

Thus, the preponderance of the evidence is against the Veteran's claim for service connection for right eye refractive error, dermatochalasis, corneal dystrophy, early cataract, and decreased vision, on either a direct or secondary basis.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection is denied for right eye refractive error, dermatochalasis, corneal dystrophy, early cataract, and decreased vision.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 3.303, 3.310; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for blepharitis and associated essential blepharospasm, as secondary to service-connected left eye cataract surgery residuals, is granted.  

Service connection for right eye refractive error, dermatochalasis, corneal dystrophy, early cataract, and decreased vision, including as secondary to service-connected left eye cataract surgery residuals, is denied.  




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


